Citation Nr: 1543829	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-23 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder to include generalized anxiety disorder with depressive traits.

2.  Entitlement to service connection for a psychiatric disorder to include generalized anxiety disorder with depressive traits.

3.  Entitlement to a rating in excess of 30 percent for cervical strain.

4.  Entitlement to a rating in excess of 30 percent for tension headaches.


REPRESENTATION

Appellant represented by:	Joseph R. Moore Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 Regional Office (RO) in San Juan, Puerto Rico rating decision that confirmed and continued the previous denial of service connection for anxiety disorder with depressive traits, for lack of new and material evidence received.  Service connection for anxiety disorder with depressive traits was initially denied by rating decisions dated May 1979 and April 1982.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issues of entitlement to service connection for a psychiatric disorder to include generalized anxiety disorder with depressive traits and entitlement to higher evaluations for cervical strain and tension headaches are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for anxiety disorder with depressive traits was denied in an unappealed May 1979 rating decision.
 
2.  Evidence received since the May 1979 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for anxiety disorder with depressive traits; such evidence is not cumulative or redundant of evidence already of record.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for anxiety disorder with depressive traits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder.  

In a May 1979 rating decision, service connection for an anxiety disorder with depressive traits was denied.  The Veteran did not appeal the denial.  As such, the decision is final.  Since May 1979, the Veteran has submitted additional evidence and arguments that if presumed credible for purposes of reopening, show the possibility of a current psychiatric condition as related to his military service.  Specifically, for example, the Veteran has submitted a May 2015 private medical opinion positing a positive nexus between the Veteran's psychiatric disorder and his service.  Accordingly, this evidence is sufficient to reopen the previously-denied claims for service connection for an anxiety disorder with depressive traits.  See 38 C.F.R. § 3.156(a).  



ORDER

New and material evidence having been received; the claim of entitlement to service connection for a psychiatric disorder to include generalized anxiety disorder with depressive traits is reopened.


REMAND

Psychiatric Disability

The Board notes that the record contains contradictory medical opinions.  Specifically, a May 2015 private medical opinion states that it is at least as likely as not that the Veteran's current psychiatric disability is a result of in-service mental deterioration.  An October 2010 VA treatment record further supports that the Veteran suffers from recurrent major depression as related to service.  These medical opinions are contradicted by a September 2013 VA examination, which states that the Veteran's anxiety and depressive symptoms are more likely to have been caused by the Veteran's unemployment and related economic problems, as well as sleep apnea with lack of adherence to treatment.  The Board finds a new VA examination necessary to opine as to the Veteran's psychiatric condition's etiology, in light of the conflicting medical evidence of record.

Cervical Strain and Headaches

In a December 2013 rating action, the RO granted a higher 30 percent disability rating for the Veteran's cervical strain and continued a 30 percent disability rating for his tension headaches.  In June 2014, the Veteran's attorney submitted a notice of disagreement with the evaluations assigned for these disabilities.  

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required:  There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

While the Veteran, through his attorney, expressed disagreement with the December 2013 rating decision, it appears that no subsequent statement of the case was ever issued addressing the evaluations assigned for his cervical strain and tension headaches.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that these issues remain pending (see 38 C.F.R. § 3.160(c) ) and require further action. See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26 . In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the Veteran addressing the Veteran's claims for higher evaluations for his cervical strain and tension headache disabilities, including citation to all relevant law and regulation pertinent to these claims. The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b). Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

2.  Schedule the Veteran for an appropriate VA examination for his claimed psychiatric disability.  The claims file should be provided to the examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to:

(a) whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's psychiatric condition was incurred in or otherwise related to his active military service; and

(b) whether the Veteran's claimed psychiatric disability is caused or permanently aggravated by his service-connected disabilities, to include migraines and cervical strain condition.

The examiner should address the conflicting medical opinions of record, specifically, the May 2015 private medical opinion which states that it is at least as likely as not that the Veteran's current psychiatric disability is a result of in-service mental deterioration; an October 2010 VA treatment record which supports that the Veteran suffers from recurrent major depression as related to service; and the September 2013 VA examination, which states that the Veteran's anxiety and depressive symptoms are more likely to have been caused by the Veteran's unemployment and related economic problems, as well as sleep apnea with lack of adherence to treatment.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.  If the examiner finds that any opinion is speculative, the examiner must include rationale to explain why the opinion is speculative.

Notifications to the Veteran of his scheduled VA examination should be included in the claims file.

3.  Then, readjudicate the claim for service connection for a psychiatric disorder to include generalized anxiety with depressive traits.  In particular, review all the evidence that was submitted since the latest SOC.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


